DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12 are objected to because of the following informalities:  The claim numbers are bracketed.  USPTO practice requires a claim to begin with a capital letter and end with a period (see MPEP §608.01(m)).  Removal of the brackets around all of the claim numbers is encouraged.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
First, applicant claims “a plurality of steel cord reinforced layers formed by … a steel cord…” in lines 1-2 while subsequently referencing “a steel cord in an Nth steel cord reinforced layer” and “a steel cord in an (N+1) steel cord reinforced layer” in lines 5-6.  Applicant discloses in the specification a 
	Next, applicant claims a cross angle ΘN-(N+1) between outermost layer steel filaments, yet the claims do not specify how that angle is defined with respect to the rest of the claimed structure.  The intersection of a steel cord in one layer with a steel cord in an adjacent layer defines two pairs of supplementary angles. It is not clear which of the angles defined by the intersecting steel cords is considered to be the cross angle.  Applicant discloses a cross angle in the drawings that seems to encompass a bisector of that angle that extends away from the hose (as opposed to the supplement of that angle that has a bisector that extends along the hose parallel to an axis of the hose).
	Finally, applicant claims a cross angle Θ1-2 between a first…layer and a second …layer (the last 3 lines of the claim).  It is not clear how an angle can exist between concentric layers.	
	Clarification of these three issues is required.  
Claims 2-12 are dependent from claim 1 and are rejected for the same reasons.

Claim Interpretation
In light of the 35 U.S.C. 112(b) rejection above and for purposes of compact prosecution the claims will be interpreted to require a first steel cord arranged in a right hand helical direction (as if the hose were grasped by a right hand such that the cord travels around the hose initially in a direction of the fingers and toward the thumb at a first angle defined from an axis tangent to the hose and perpendicular to an axis arranged at the surface that is parallel to the central axis of the pipe) and a second steel cord arranged in a left hand helical direction (as if the hose were grasped by a left hand such the cord travels around the hose initially in a direction of the fingers and toward the thumb at a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2002/0100516 A1 to Powell et al. (Powell).

With regard to claim 1, Powell discloses a high pressure hose (Powell, abstract, title, paragraph 0002) comprising 
a structure (10, fig. 1, paragraph 0022) formed by layering a plurality of steel cord reinforced layers (30a/30b, fig. 1, paragraph 0028 – disclosing up to eight or more reinforcement layers) formed by spirally winding (paragraph 0028) a steel cord (74, fig. 3a, paragraphs 0028 and 0043 describing a multi-filament collection of fiber material used to create a yarn wherein the fiber material is described as steel) formed by twisting a plurality of steel filaments (72/72, fig. 3a, paragraph 0043 describing the multi filament member as a yarn.  Yarn is formed by twisting together filaments),

a direction of winding a steel cord in an Nth (N ≥ 1) steel cord reinforced layer and a direction of winding a steel cord in an (N + 1)th steel cord reinforced layer are different from each other (described in paragraph 0029 and shown in fig. 1), and 
a cross angle ΘN-(N+1) is an angle between an outermost layer steel filament in a hose radial direction outer side of the steel cord in the Nth steel cord reinforced layer and an outermost layer steel filament in a hose radial direction inner side of the steel cord in the (N + 1)th steel cord reinforced layer (in light of the claim interpretation necessitated by the 35 USC section 112(b) rejection above, the cross angle is the supplement to the sum of the two winding angles theta disclosed in paragraphs 0029-0030.  Theta is disclosed as being between 40-65 degrees.  The cross angle is thus defined as having a range of 50 to 100 degrees), 
a cross angle Θ1-2 between a first steel cord reinforced layer and a second steel cord reinforced layer satisfies a relationship represented by the following Formula (1):
Θ1-2 < 76° (1) (as the cross angle for the first two layers is defined above is 50 to 100 degrees, this limitation is anticipated by a portion of that range.  It is noted that the specific example given in paragraph 0030 having a “neutral” pitch angle of about 54.7 degrees corresponds to a cross angle of 70.6 degrees which is less than 76 degrees).

With regard to claim 2, Powell discloses a high pressure hose according to claim 1 as set forth above, and further discloses wherein a cross angle ΘM-(M+1) where N = M (M ≥ 2) in the cross angle ΘN-(n+1) satisfies a relationship represented by the following Formula (2):
ΘM-(M+1) < 76° (2) (in light of the claim interpretation necessitated by the 35 USC section 112(b) rejection above, the cross angle is the supplement to the sum of the two winding angles theta disclosed in paragraphs 0029-0030.  Theta is disclosed as being between 40-65 degrees.  The cross angle is thus defined as having a range of 50 to 100 degrees.  It is noted that the specific example given in paragraph 0030 having a “neutral” pitch angle of about 54.7 degrees corresponds to a cross angle of 70.6 degrees which is less than 76 degrees.  It is further noted in paragraph 0030 that one embodiment has pitch angles of subsequent reinforcement layers 30a-b to be the same).

With regard to claims 4 and 5, Powell discloses the high pressure hose according to claims 1 and 2 as set forth above, and further discloses wherein the cross angle Θ1-2 satisfies a relationship represented by the following Formula (4):
Θ1-2 < 64° (4) (in light of the claim interpretation necessitated by the 35 USC section 112(b) rejection above, the cross angle is the supplement to the sum of the two winding angles theta disclosed in paragraphs 0029-0030.  Theta is disclosed as being between 40-65 degrees.  The cross angle is thus defined as having a range of 50 to 100 degrees disclosing a cross angle of less than 64 degrees).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2002/0100516 A1 to Powell et al. (Powell).

With regard to claims 7-8 and 10-11, Powell discloses the high pressure hose according to claims 1-2 and 4-5 respectively, but fails to explicitly disclose wherein a twisting angle of the steel filaments with respect to a central axis of the steel cord is 2.6° to 15°.
Powell does disclose that the yarn made of steel filaments may be applied to the hose with a clockwise or counterclockwise twist of 0 to 2 turns per cm (paragraphs 0028-0029) and notes the amount of twist can be adjusted to optimize for flexural fatigue and/or pressure resistance of the hose or to minimize the hose diameter or cost.  
Applicant discloses various twisting angle ranges of the steel filaments of 2.6 to 15 degrees, preferred 3.2-9 degrees, more preferred 3 to 8 degrees and particularly preferred 3.5-7 degrees (Applicant’s specification, page 11, lines 6-12).  The variable disclosed ranges are indicative of a lack of criticality of the claimed range.  
As shown in fig. 3a, each cord is a bundle of filaments wherein one of the outer filaments is twisted as indicated between 0-2 turns per cm or 1 turn per 5 mm. Accordingly, an outer filament will need to be long enough to extend up 5 mm (corresponding to the height of the coil at one turn) and around the circumference of the bundle (Pi * d where d is equal to the diameter of a filament). Those two lengths can be incorporated into an imaginary triangle having an angle Θ, an adjacent leg equal to the height at one turn, and a hypotenuse equal to the length of the filament after traveling once around the bundle (as if the outer filament is being unraveled and placed into a two dimensional space).  Basic trigonometry can then be used to calculate the diameter of a filament for the claimed range of twisting angles corresponding to Θ using the equation for cosine = adjacent (actual length of filament) divided by hypotenuse (5 mm).  The actual length of the filament is equal to 5 mm plus the circumference of the cord.  As shown in fig. 3a the circumference of the cord is equal to 5 times the diameter of a filament.  Using the range of angles Θ equal to 2.6 to 15 degrees, the diameter of a filament is in the range of .0016 to .05 mm a range that is consistent with commercially available steel wire yarns.  Powell further discloses the use of 1 up to 60 filaments in each cord (Powell, paragraph 0028).  The incorporation of fewer filaments in the cord than the 18 shown in fig. 3a will correspond to filaments having a larger diameter than the one calculated and more filaments will correspond to smaller diameter filaments.  A cord with less than 2 turns per cm will correspond to thicker diameter filaments.  As a result, many different configurations are possible from the disclosure of Powell depending on the desired performance characteristics noted in paragraph 0029 (flexural fatigue resistance, pressure resistance, hose diameter minimization, or cost considerations).  
It would be obvious to one having ordinary skill in the art at the time of filing to provide the steel filaments of the steel cord with a twisting angle between 2.6 and 15 degrees, in order to discover the workable ranges corresponding to different flexural fatigue, pressure resistance, hose diameters In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

Allowable Subject Matter
Claims 3, 6, 9 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or suggest the claimed gaps GI and G2 as set forth in claim 3, together in combination with the other claim elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not referenced above disclose similar but distinct flexible hoses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753